Exhibit LINN ENERGY ANNOUNCES RESULTS FOR FIRST QUARTER 2009 Houston, Texas, May7, 2009 – LINN Energy, LLC (NASDAQ: LINE) announced today financial and operating results for the three months ended March31, 2009, and its outlook for the remainder of the year.The Company highlights the following significant achievements: · Average production at the high end of the Company’s guidance range of 217 million cubic feet of natural gas equivalent per day (MMcfe/d) compared to mid-point guidance of 214 MMcfe/d; · Lease operating expenses of $1.73 per thousand cubic feet equivalent (Mcfe) compared to mid-point guidance of $1.77 per Mcfe; · Adjusted EBITDA of $138 million compared to mid-point guidance of $136 million; · Distribution coverage ratio of 1.24x compared to mid-point guidance of 1.20x; · Closed new credit facility with a $1.75 billion borrowing base and maturity extended to August 2012; · Strong balance sheet with a borrowing capacity of approximately $300 million; · Substantially all of current production levels hedged for 2009, 2010 and 2011; and · Current commodity hedge portfolio with a value of approximately $900 million as of March 31, 2009. “I am pleased to report that LINN Energy posted excellent financial and operational results during the first quarter 2009,” said Michael C. Linn, Chairman and Chief Executive Officer.“During the quarter, the Company continued to be resilient to market volatility and low commodity prices and, even in this environment, succeeded in surpassing expectations.Additionally, we believe that our long-life assets and favorable hedge positions for the next several years position the Company to continue delivering positive results.” First Quarter 2009 Results (From Continuing Operations) During the first quarter 2009, LINN Energy generated adjusted EBITDA (a non-GAAP financial measure) of $138 million.The Company’s distribution coverage ratio was 1.24x for the quarter.Adjusted EBITDA is the primary measure used by Company management to evaluate cash flow and the Company’s ability to sustain or increase distributions.A reconciliation of adjusted EBITDA to net income is provided in this release (see Schedule1).The most significant reconciling items between net income and adjusted EBITDA are interest expense and non-cash items, including the change in fair value of derivatives and depreciation, depletion and amortization. Average production was 217 MMcfe/d for the first quarter 2009, compared to 201 MMcfe/d for the fourth quarter 2008.Oil, natural gas and NGL revenues were $80 million and hedge revenues were $124 million, for combined revenues (a non-GAAP financial measure) of $204 million for the first quarter 2009, compared to $155 million for the fourth quarter 2008. For the first quarter 2009, lease operating expenses were lower due to a decrease in commodity prices and service costs.Transportation expenses and production and ad valorem taxes were also lower due to a decrease in commodity prices.Lease operating expenses were $34 million, or $1.73 per Mcfe, which were down from $37 million, or $2.01 per Mcfe, in the fourth quarter 2008.Transportation expenses during the quarter decreased to $3 million, or $0.15 per Mcfe, from $5 million, or $0.27 per Mcfe, for the fourth quarter 2008.Production and ad valorem taxes for the first quarter 2009 also decreased to $8 million, or $0.39 per Mcfe, compared to $14 million, or $0.74 per Mcfe, in the fourth quarter 2008. 1 The Company utilizes commodity hedging to capture cash flow margin and reduce cash flow volatility.Due to the decrease in commodity prices during the first quarter, the Company reported a gain on derivatives from natural gas and oil hedges of approximately $161 million for the quarter, including $37 million of non-cash change in fair value of hedge positions.Non-cash gains or losses do not affect adjusted EBITDA, cash flow from operations or the Company’s ability to pay its cash distributions. For the first quarter 2009, the Company reported net income of $121.3 million, or $1.06 per unit, which includes a non-cash gain of $37.3 million, or $0.33 per unit, from the change in fair value of commodity hedges covering future production; a gain of $25.7 million, or $0.22 per unit, associated with settlement of post-closing matters related to the Company’s fourth quarter 2008 sale of Woodford shale assets; a realized gain of $4.3 million, or $0.04 per unit, from hedge cancellations; and a non-cash loss of $1.5 million, or $0.01 per unit, on interest rate hedges.Excluding these items, adjusted net income for the first quarter 2009 would have been $55.5 million, or $0.48 per unit. Adjusted net income from continuing operations is a non-GAAP financial measure, and a reconciliation of adjusted net income from continuing operations to net income from continuing operations is provided in this release (see Schedule2).Adjusted net income is presented because the excluded items affect the comparability of operating results from period to period. Operational Update The Company’s capital budget of $150 million is comprised of 314 projects.Approximately 225 will focus on low-cost workover, recompletion and optimization projects and the Company anticipates drilling a total of 89 wells for the year, of which 41 wells were drilled in the first quarter (8 operated).The Company operated a total of three drilling rigs in the quarter, as compared to 14 drilling rigs in the first quarter Credit Facility On April28, 2009, the Company announced the closing of a new $1.75 billion secured revolving credit facility with a $1.75 billion initial borrowing base.The new credit facility’s covenants are substantially unchanged from the prior credit facility and the maturity date has been extended to August1, 2012.The Company anticipates undrawn capacity of approximately $300 million for the balance of the year, including cash on its balance sheet. Hedge Information At current production levels, the Company is approximately 100 percent hedged for 2009, 2010 and 2011.For 2009, the Company’s natural gas production is hedged at a weighted average price of $8.32 per Mcf, and oil and NGL production at $102.21 per barrel.For 2010, the Company’s natural gas production is hedged at a weighted average price of $8.26 per Mcf, and oil and NGL production at $99.68 per barrel.For the next three years, substantially all of the Company’s exposure to the Mid-Continent basis differential is hedged.The Company’s LIBOR exposure is also hedged for four years at a rate of 3.85 percent. Cash Distributions On April23, 2009, the Company’s Board of Directors declared a quarterly cash distribution of $0.63 per unit, or $2.52 per unit on an annualized basis, with respect to the first quarter 2009.The distribution will be paid on May14, 2009 to unitholders of record as of the close of business on May6, 2009. 2 Use of Non-GAAP Measures Adjusted EBITDA from continuing operations and adjusted net income from continuing operations are non-GAAP financial measures that are reconciled to their most comparable GAAP financial measures in Schedules1 and 2 in this press release. Conference Call As previously announced, management will host a teleconference call on May7, 2009, at 10 a.m. Central (11 a.m. Eastern) to discuss the Company’s first quarter 2009 results and its outlook for the remainder of the year.Prepared remarks will be followed by a question and answer period. Investors and analysts are invited to participate in the call by phone at (866) 730-5763 (Passcode: 22346001) or via the internet at www.linnenergy.com.A replay of the call will be available on the Company's website or by phone at (888) 286-8010 (Passcode: 51787154) for a seven-day period following the call. ABOUT LINN ENERGY LINN Energy’s mission is to acquire, develop and maximize cash flow from a growing portfolio of long-life natural gas and oil assets.LINN Energy is an independent natural gas and oil development company, with approximately 1.7 Tcfe of proved reserves in producing U.S. basins as of year-end 2008.More information about LINN Energy is available at www.linnenergy.com. CONTACT:LINN Energy, LLC Clay Jeansonne, Vice President – Investor Relations 281-840-4193 This press release includes “forward-looking statements.”All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the Company expects, believes or anticipates will or may occur in the future are forward-looking statements.These statements include but are not limited to forward-looking statements about acquisitions and the expectations of plans, strategies, objectives and anticipated financial and operating results of the Company, including the Company’s drilling program, production, hedging activities, capital expenditure levels and other guidance included in this press release.These statements are based on certain assumptions made by the Company based on management’s experience and perception of historical trends, current conditions, anticipated future developments and other factors believed to be appropriate.Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the Company, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.These include risks relating to the Company’s financial performance and results, availability of sufficient cash flow to pay distributions and execute its business plan, prices and demand for oil, natural gas and natural gas liquids, the ability to replace reserves and efficiently develop current reserves and other important factors that could cause actual results to differ materially from those projected as described in the Company’s reports filed with the Securities and Exchange Commission.See “Risk Factors” in the Company’s Annual Report filed on Form 10-K and other public filings and press releases. Any forward-looking statement speaks only as of the date on which such statement is made and the Company undertakes no obligation to correct or update any forward-looking statement, whether as a result of new information, future events or otherwise. The financial summary follows; all amounts within are unaudited. Effective January1, 2009, the Company adopted FSP EITF03-6-1, “Determining Whether Instruments
